 Myers & Galiardo, LLP                                                                               Attorneys at Law

 Chrysler Building
 405 Lexington Ave . 64 th Fl.
 New York, NY 10174                           lJ~~= _, . l                                           Tel
                                                                                                     Fax
                                                                                                            212-986-5900
                                                                                                           212-986-6250


                                              \; .BLECTRON1CALLY                   F1LED·1
                                              i·j DOC ff:   -    ·                          b



BYECF

Honorable Sidney H. Stein
                                              ~~~:;~~=-~l~Q_ .                                  .1
                                                                                February 11 , 2020
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY I 0007

             Re: United States v. Ariel Jiminez, et al. (Marcos De Jesus Pantaleon)

                                        18 Cr. 879 (SHS)

Your Honor:

        Mr. Pantaleon asks permission to travel to his brother's home in Trenton, NJ from
February 19, 2020 to February 20, 2020 before his surrender date of February 28, 2020 . His
                                                                                                            J
family is flying in from overseas to be with him before he surrenders. The defendant has
maintained full compliance with his pre-trial conditions. Pre-trial takes no position on this
request but cannot consent because the defendant' s location monitoring obligations must be
adjusted should the Court grant the request. The defendant's Pre-Trial Officer communicated to
our offices that Mr. Pantaleon has been a model parolee but office policy prevents the officer' s
consent to such requests.

         AUSA Daniel Nessim has no objection to this application. Thank-you for your attention
to this matter.


                                                                     ls/Matthew D. Myers
                                                                     Counsel for Marco Pantaleon

                                                                     So Ordered,



                                                                     Hon. Sidney H. Stein
